        CASE 0:18-cv-03025-JNE-ECW Doc. 129 Filed 02/26/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 ROCCO CIOFOLETTI and LARRY
 STOSPAL, et al., on behalf of themselves
 and all others similarly situated,                Case No: 18-cv-3025 (JNE/ECW)

                       Plaintiff,

 v.                                                ORDER

 SECURIAN FINANCIAL GROUP, INC.,
 et al.,

                       Defendants.



       This case is before the Court on the parties’ Stipulation and [Proposed] Order to

Amend Pretrial Scheduling Order (Dkt. 127). In view of Defendant Shurwest, LLC’s

anticipated motion to dismiss for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(2) and motion to dismiss for failure to state a claim under Federal Rule

of Civil Procedure 12(b)(6), the parties propose that Shurwest shall file its motions to

dismiss and supporting documents within 30 days of the date of an Order approving the

Stipulation, and that the briefing deadlines be governed by Local Rule 7.1 (Id. at 2.) The

parties also seek an extension of the deadline for submission of a proposed amended

scheduling order that would govern the case through trial until after the Court’s

determination of Shurwest’s motions to dismiss because whether Shurwest remains a

party to the case may have an impact on the extent to which the existing schedule should

be altered. (Id.) Finally, they also ask that the Court suspend existing deadlines pending
       CASE 0:18-cv-03025-JNE-ECW Doc. 129 Filed 02/26/20 Page 2 of 2




submission of a proposed amended scheduling order. 1 (Id.) The Court finds good cause

for the parties’ proposed modification of the schedule. Accordingly, based on the files,

records, and proceedings herein, IT IS ORDERED THAT:

      1.     Shurwest shall file its motions to dismiss under Rules 12(b)(2) and
             12(b)(6) within thirty (30) days of the date of this Order. Unless
             otherwise ordered by the Court, the briefing schedule will comply
             with Local Rule 7.1. Counsel shall call Cathy Cusack, Judge
             Ericksen’s Courtroom Deputy, at 612-664-5890 to schedule the
             hearing for the motions.

      2.     All remaining deadlines in the Pretrial Scheduling Order (Dkt. 72)
             are SUSPENDED.

      3.     Within ten (10) days following the Court’s ruling on Shurwest’s
             motions to dismiss, the parties shall meet and confer regarding the
             schedule in this action, including the schedule for refiling of
             Plaintiffs’ class certification motion, and shall file a proposed
             amended scheduling order. To the extent the parties disagree with
             respect to the proposed amended scheduling order, they will set forth
             their positions as to any disagreements in letters filed on CM/ECF
             contemporaneously with the proposed amended scheduling order.


Dated: February 26, 2020                 s/Elizabeth Cowan Wright
                                         ELIZABETH COWAN WRIGHT
                                         United States Magistrate Judge




1
         The parties also sought suspension of the deadlines for remaining briefing on
Plaintiffs’ class certification motion. (Dkt. 127 at 3.) On February 25, 2020, U.S.
District Judge Joan N. Ericksen denied the class certification motion without prejudice to
its refiling at an appropriate time. (Dkt. 128.) The Court therefore views this request as
moot.

                                            2
